per curiam :
El apelante fue acusado de una infracción al Art. 32 de la Ley de Armas, consistente según la acusación en que “en o alrededor del 1 de septiembre de 1967, y en Río Piedras, Puerto Rico, . . . ilegal, voluntaria, intencional, maliciosa y criminalmente, apuntó con un revólver, color negro, cañón corto, que es un arma de fuego, hacia el Lie. Wallace González, sin que esto fuera un caso de defensa propia o en desempeño de funciones oficiales.”
Celebrado el juicio, el tribunal le declaró culpable del delito imputádole, y luego de negarle el beneficio de una sentencia suspendida, le condenó a sufrir seis meses de cárcel.
Alega en este recurso que el tribunal sentenciador (1) “cometió error revocable al declarar culpable al acusado de infracción al artículo 32 de la Ley de Armas a pesar de que la prueba sometida por el Ministerio Público demostraba la comisión de un delito distinto y no incluido dentro de los hechos imputados”, y (2) “dicho tribunal cometió error al *461denegar los beneficios de la ley de sentencias suspendidas al acusado a pesar de considerar que es un caso meritorio.”
Según la relata el Procurador General sucintamente y en lo pertinente, la prueba de cargo demostró lo siguiente:
“El 1ro. de septiembre de 1967 fue a visitar al apelante Lugo en su residencia. Llegó allí en un taxi acompañado de su padre el Lie. Francisco González. El acusado-apelante los invitó a pasar adentro. Todos se sentaron en la mesa del comedor. El testigo le explicó al apelante que llevaba los documentos para la culminación de un pleito civil entre el Arzobispado de San Juan y el Sr. Lugo y le dijo que traía $7,200 en efectivo. (Id. pág. 44.) El acusado comenzó a examinar las cartas y le pidió al Lie. Francisco González que se retirara, lo cual éste hizo. Luego el acusado sacó otros documentos y los colocó sobre la mesa, haciendo ciertos comentarios. Entonces ocurrió lo siguiente según lo relató el testigo en el juicio:
‘Una vez saca el libro de cheques de la Providencia y lo coloca cerca de mí, en este sitio donde estaban los documentos de la iglesia, va al cartapacio y está buscando algo como estaba haciendo anteriormente, más o menos en la misma forma, se sienta y saca sus dos manos y en la mano derecha tenía un guante negro o por lo menos un color parecido a negro, bastante obscuro y en esa mano tenía un revólver color grisoso obscuro, o sea un color obscuro, plomiso [sic] obscuro y con esa mano, con ese revólver que estaba cargado me apunta a mi haciendo más o menos este descanso en la mesa. Y me dice ‘Y aquí...
Hon. Juez:
P. Vamos a pedir al compañero el ademán que hizo el testigo para los fines de record.
R. Así, así.
Hon. Fiscal:
Descansa el codo de la mano derecha sobre la mesa.
R. Así. Exacto, como a 45 grados en ambos lados, y en-tonces me dice “aquí hay un revólver con 6 balas para tí”, y yo le digo a “ti no te da vergüenza hacer una cosa como ésta”, me dice “interprétalo como un atraco, como un robo o como te de la gana, pero si tu quieres salir de aquí con vida vas hacer exactamente lo que yo diga”. Entonces me dice “los *462papeles”, ahora estoy describiendo lo que eran los documentos de la iglesia, “aquellos papeles los recoges y te los llevas, sacas los $7,200.00 y los pones en la esquina de la mesa”, esa sería la esquina a mano derecha mía. “Los demás papeles los dejas, recoge tu gabán y te vas” yo entonces empecé a organizar aquella madeja de papeles de la iglesia que estaban un tanto tirados y empezé [sic] a acomodarlos poco a poco para reco-gerlos y llevármelos. Entonces con un gesto colérico se levanta de la silla donde hasta este momento me tiene apuntado a mí con el revólver cargado y entonces blandiendo cerca y se para más o menos a una distancia de ese escritorio a aquí. Hón. Juez:
“¿Cuánto estipulan los compañeros para fines de record? Lodo. Torres González:
“Alrededor de 4 pies.
Lodo. Belén Trujillo:
Sí.
R. Apunta ese revólver a mi cabeza y entonces dice “algo como no juegues más con esos papeles ...”
Lodo. Torres González:
Objeción, Sr. Juez.
Hon. Juez:
Con lugar, el testigo no puede [s¿e] decir lo que expresó pero no lo que se imagina.
R. Palabras, palabras de que no juegues más con esos papeles y termina.
P. Un momentito. ¿Testigo usted está seguro que eso él lo dijo o usted se lo imagina?
R. Las palabras exactas no puedo decir que fueron esas, Sr. Juez. Palabras más o menos como esas.
P. Entonces hizo una expresión, ¿ verdad ?
R. Hizo una expresión. Si recuerdo que dijo “porque voy a cometer un disparate”, blandiendo el revólver y apuntándome a mi cabeza directamente. Entonces pues, y le dije “pués bien, tú das las órdenes tú tienes el arma” e hice exactamente lo que me dijo, tomé los papeles que estaban colocados en la esquina encima de los documentos de la iglesia, los arreglé, más o menos los agrupé, entonces a saqué los $7,200 que hasta ese momento los tenía en el bolsillo derecho, los puse *463sobre la esquina derecha de la mesa, entonces me levanté, fui recogí el gabán que había dejado allí a mano derecha y entonces salí de su casa. Al salir de la casa me encontré con papá que estaba en el balcón, cruzamos miradas y le dije “vente” y nos fuimos.’ (T.E. págs. 54-58 Taquígrafa Aurelia Román Martínez).” (Informe Procurador, págs. 2 a 5.)
Si bien la prueba de cargo contiene todos los elementos del delito de robo (33 L.P.R.A. see. 851) no es menos cierto que la prueba establece cumplidamente la comisión de una infrac-ción al Art. 32 de la Ley de Armas que al efecto dispone:
“Salvo en casos de defensa propia o de actuaciones en el desempeño o de funciones oficiales, será culpable de delito menos grave toda persona que:
(a) .
(b) Intencionalmente, aunque sin malicia apunte hacia alguna persona con un revólver, pistola o cualquier otra arma de fuego; o . . . .”
Se trata de dos delitos distintos, penados por diferentes estatutos. En algunos casos de robo pueden estar presentes los elementos que constituyen también el delito penado por el Art. 32 de la Ley de Armas. Sin embargo para que un acto constituya el delito de robo deben estar necesariamente presentes otros adicionales a los contenidos en el Art. 32 de la Ley de Armas, como lo son la sustracción de bienes muebles de la persona del dueño de los mismos, contra su voluntad, por medio de la violencia o la intimidación.
No estamos resolviendo ahora que el apelante pudo haber sido procesado por la comisión de los dos delitos, el de robo y el de infracción al Art. 32 de la Ley de Armas. El fue procesado únicamente por la comisión de este último delito.
Lo que sí resolvemos es que no existió incongruencia entre la acusación y la prueba y que por lo tanto no es de aplicación la Regla 38(d) de Procedimiento Criminal.
Consideremos el segundo error.
*464A pesar de que el Informe del Oficial Probatorio fue favorable al acusado-apelante, el juez sentenciador le negó el beneficio de una sentencia suspendida porque entendió que la ley no le concedía facultad para ello.
No nos detendremos en la discusión de esta cuestión. La Ley Núm. 93 de 30 de mayo de 1970, le concede ahora clara-mente y sin lugar a dudas, esa facultad.
Por lo tanto, devolveremos el caso para que el tribunal sentenciador determine si a la luz de los hechos, los informes correspondientes y demás circunstancias pertinentes, el acu-sado-apelante es acreedor a recibir o no el beneficio de una sentencia suspendida.
Hemos dispuesto de los dos únicos planteamientos que hace el acusado-apelante en este recurso. No impugna la aprecia-ción que de la prueba hizo el juez sentenciador, ni se ataca la credibilidad del testigo de cargo, Ledo. Wallace González. Tampoco se queja el acusado-apelante de que se lesionara su derecho a un juicio justo e imparcial. Su planteamiento principal, según dejamos expuesto, es el de que los hechos estable-cidos por la prueba de cargo son constitutivos de un delito de robo, y no de una infracción al Art. 32 de la Ley de Armas, que es el delito por el cual se le acusó, juzgó y condenó.
La prueba de cargo y la de la defensa fue conflictiva y el juzgador de los hechos dirimió el conflicto en contra del ape-lante al dar crédito al testimonio del Ledo. Wallace González'. Parte de este testimonio fue corroborado por el propio acu-sado. Difieren, en lo que al hecho delictivo en sí respecta, en que el acusado Lugo, aunque admitió que sacó el revólver de un “file” y lo puso sobre la mesa, negó que le apuntara con él al Ledo. Wallace González. Al dictar su fallo condenatorio el magistrado se expresó así:
“En este caso lo único que tiene que determinar el Tribunal es si el señor acusado apuntó o no intencionalmente, aunque sin malicia, con un revólver al Lie. Wallace González.
*465En cuanto a la versión dada por el Ministerio Público y la declaración del señor acusado coincide en todos los extremos a excepción de si se apuntó o no con el arma y a excepción de quién eventualmente retuvo los $7,200.00.
El propio acusado de la silla testifical ratifica prácticamente en todas sus partes la declaración prestada por el compañero Wallace González en cuanto a su llegada, el taxi, instrucciones, y el propio acusado en su declaración expresó el motivo de la visita del Lie. Wallace González a su casa.
El propio acusado declaró que el Sr. Wallace González habló de una supuesta transacción. Mostraron ciertos documentos. Que él rechazó dichos documentos. Que hubo una oferta de dinero. Que hubo $7,000.00 y que vio unos billetes de cien dólares. Que se le ofreció dinero al señor acusado. Que él rechazó dicha transac-ción porque no creía correcta la transacción y porque los papeles no hablaban del dinero.
O sea, de la propia declaración del señor acusado se ratifica prácticamente en todas sus partes la declaración prestada por el compañero Wallace González.
Como expresáramos anteriormente únicamente le resta al Tribunal determinar si se ha establecido o no la culpabilidad del acusado fuera de duda razonable o si, en otras palabras, se ha establecido fuera de duda razonable que para la fecha que se alega en el pliego acusatorio el señor acusado apuntó intencional-mente con un revólver al Lie. Wallace González sin que éste fuera un caso de defensa propia o actuaciones en el desempeño de funciones oficiales.
El Tribunal, por el resultado de la prueba en su totalidad ofrecida, estima que se ha establecido la culpabilidad del acusado fuera de toda duda razonable, por lo que el Tribunal declara al acusado José Luis Lugo culpable y convicto de Infracción al Artículo 32 de la Ley de Armas de Puerto Rico en el caso M67-1990.” (T.E. II, págs. 26 a 28.)
Veamos lo que declaró Lugo sobre este extremo en el contrain-terrogatorio :
“Hon. Fiscal: —
P. ¿Usted dice que puso el maletín sobre la mesa, correcto?
R. Correcto.
P. Sacó un ‘file’ y después sacó el revólver y después sacó el ‘file’, correcto ?
*466R. Yo pongo ....
P. Perdone, primero conteste mi pregunta si es correcto que usted declaró eso en el directo ?
R. No puedo, precisamente . ..
P. No, no, quiero que me haga memoria y me diga si es correcto o no?
R. Yo le voy a decir; anteriormente lo que . ..
P. ¿ Usted no contestó así ?
R. Digo, si me lo pregunta nuevamente.
P. ¿ Si es correcto que usted contestó que después que puso el maletín en la mesa usted sacó el ‘file’ ?
R. Sí.
P. Después había un revólver, sacó el revólver ?
R. Sí.
P. ¿Después abrió el ‘file’ y sacó el revólver?
R. Yo no saqué el revólver solo, el revólver con el ‘file’.
P. ¿ Todo a la vez ?
R. Después saqué el ‘file’ y después un paquete del ‘file’ donde estaba el revólver.
P. ¿Primero sacó un ‘file’?
R. Sí.
P. ¿ Y después otro ‘file’ donde estaba el revólver ?
R. Correcto.
P. Anteriormente lo que usted sacó primero fueron los ‘files’ no el revólver ?
R. Sí, algunos porque hay muchos que todavía están ahí.
P. ¿Y esos ‘files’ se los iba entregando uno a la vez al Ledo. González de un sitio a otro de la mesa ?
R. Sí, señor.
P. De la misma declaración de usted en la vista del Injunction, leo de la página 88 de la transcripción donde usted dice ‘pongo el maletín sobre la mesa y entonces dentro del maletín hay un revólver, pongo el revólver sobre la mesa y le entrego los docu-mentos’ o sea, usted aquí dice ‘pongo el revólver sobre la mesa y le entrego los documentos’ y le dice ‘. ... 88 compañero . ..’ ‘y le digo que hiciera el favor y se saliera de mi casa’.
R. Sr. Fiscal cuando estaba ...
Lodo. Torres González: —
Vamos a hacer una oposición de la pregunta en cuanto a ‘pongo’; esto viene de una serie de preguntas ...
*467Hon.' Juez: —
Un momentito. ¿Cuál es la objeción?
Lodo. Torees González: —
La objeción es que el testigo, le está leyendo el Fiscal, le está leyendo al testigo que no tiene....
Hon. Juez: —
Sin lugar la objeción. El testigo puede declarar si se hizo la pregunta o no.
R. Sr. Fiscal, cuando estaba haciendo esa pregunta no estaba entrando en los hechos del caso que estamos viendo hoy, habla-mos sobre el caso de Injunction y el Ledo. Ochoteco que en Paz descanse me preguntó y no entra en los detalles si fue primero; todo aquello o si meramente entra la cosa por primera . . ., ahora se lo estoy explicando en detalles.
Hon. Fiscal: —
P. No se lo pregunta. ¿Es correcto lo que declaró en esa vista ‘pongo el maletín sobre la mesa entonces dentro del maletín hay un revólver. Pongo el revólver sobre la mesa y le entrego los documentos y le digo que hiciera el favor y se saliera de mi casa’.
R. Sí, señor yo declaré eso.” (T.E., pieza I, págs. 349-353.)
El testimonio de Lugo fue contradicho no solamente por el Ledo. Wallace González, sino también por el Ledo. Omar Cando. Lugo declaró que tuvo conocimiento de la oferta de $7,000.00 para transigir el caso cuando el día primero de septiembre de 1967 el Ledo. Wallace González se los ofreció en la visita que le hizo a su casa. Lugo también da a entender que la visita que le hizo el Ledo. González fue sin que mediara invitación.
Sin embargo, el Ledo. Cancio declaró que hacía 5 ó 6 sema-nas que venía bregando con el asunto de Lugo, como abogado suyo y que habían convenido ultimar una transacción el día primero de septiembre en su oficina, y que Lugo recibiría $7,000.00. Declaró además que en vista de que Lugo no se presentó a su oficina a la hora convenida llamó a Lugo por teléfono y éste le contestó que estaba mal; que el Ledo. Wallace González fuera a su hogar acompañado por alguien.
*468En este caso el fiscal no suprimió evidencia y por lo tanto no opera la presunción de que toda evidencia voluntariamente suprimida resultaría adversa si se ofreciere. Si bien es cierto, y sobre ello no hay controversia, que el Ledo. Francisco Gon-zález, Jr., acompañó a su hijo Wallace González a la casa del acusado Lugo el día de los hechos, no es menos cierto que a solicitud del propio acusado el Ledo. Francisco González, Jr., se retiró del comedor donde se encontraban los tres reunidos y se fue al balcón de la casa, antes de ocurrir el hecho delictivo imputado al apelante. No surge del récord que él presenciara dichos hechos por lo que su testimonio no podía arrojar luz alguna sobre el delito imputado a Lugo.
Es muy dudosa la admisibilidad del testimonio del Ledo. Francisco González, Jr., sobre lo que más tarde y ya de regreso en el taxi, le relatara su hijo sobre lo ocurrido en la casa de Lugo porque como testimonio de excepción a la regla de prueba de referencia, no parece cumplir los requisitos que ha establecido la jurisprudencia.
En todo caso, sin embargo, la presunción establecida en la Ley de Evidencia, es solamente un elemento de prueba a ser considerado conjuntamente con la demás prueba cuando sobre ello se llama la atención al juzgador. Ni en el tribunal sen-tenciador ni ante este Tribunal el acusado-apelante se ha quejado de que el fiscal suprimiera evidencia alguna. En el juicio el acusado demostró interés en conocer el testimonio del chofer del taxi que condujo al Ledo. Wallace González y a su padre a la residencia de Lugo. El fiscal no tenía esa declara-ción y el acusado desistió de su planteamiento. En cuanto al posible testimonio del Ledo. Francisco González, Jr., no mostró interés alguno ni hizo planteamiento alguno rela-cionado con dicho testimonio. Si a pesar de que en determi-nado caso surja una presunción de esa naturaleza, el juzgador se convence por la demás prueba de que el acusado es culpable del delito imputádole más allá de duda razonable, su fallo *469condenatorio debe ser sostenido en apelación, en ausencia de otros errores que ameriten su revocación, lo cual no ocurre en este caso.
Si bien los hechos delictivos ocurrieron el día primero de septiembre y la denuncia se hizo el día 19 del mismo, no puede inferirse de ese hecho que la denuncia fuera falsa. El mismo día de los hechos, el Ledo. Wallace González llamó por teléfono al Ledo. Ornar Cancio pero por una objeción de la defensa no se permitió que el testigo Ledo. Cancio declarara sobre lo que le informara el Ledo. González.
El mismo día de los hechos el Ledo. Wallace González había relatado lo ocurrido en casa de Lugo. Cuatro días des-pués fue a ver a un fiscal en relación con esos hechos y también habló con un juez. De suerte que el Ledo. Wallace González no ocultó con su silencio por 18 días los hechos sobre los cuales declaró en el presente caso.
En el acto del pronunciamiento de la sentencia en este caso el acusado hizo unas manifestaciones a la corte acusando al Ledo. González de perseguirlo injustificadamente. Ni esa acusación fue hecha bajo juramento ni se sustanció con prueba alguna. Dijo el acusado que el día antes el Ledo. Wallace González había presentado contra él una denuncia por caución y que había sido arrestado y puesto bajo fianza. Para la fecha de esa denuncia por caución ya el tribunal había dictado su fallo condenatorio en este caso. No hay prueba de que tal denuncia fuera falsa. Por el contrario, lo que sí se puede asegurar en tal caso es que un magistrado encontró causa probable para acusar a Lugo.
Finalmente diremos que tampoco afecta la credibilidad del testigo Ledo. Wallace González el hecho de que fuera abogado de la parte demandante en un pleito sobre injunction y sen-tencia declaratoria incoado por el Arzobispo señor Aponte Martínez contra el acusado señor Lugo. Precisamente debido a esas relaciones surgieron los hechos criminales de este caso. *470Unimos como apéndice de esta opinión, las conclusiones de hecho formuladas por el tribunal sentenciador y que fueron confirmadas por este Tribunal en el caso de Aponte Martínez v. Lugo, resuelto en 29 de noviembre de 1971. 100 D.P.R. 282.
De todo el récord surge que el juez sentenciador dirimió correcta e imparcialmente el conflicto de la prueba en contra del acusado-apelante, haciendo así cumplida justicia.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Negrón Fernández, el Juez Asociado Señor Hernández Matos y el Juez Asociado Señor Martín, no intervinieron. El Juez Asociado Señor Rigau emitió una opinión disidente, con la cual concurre el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Martínez Muñoz concurre en voto separado, con el cual están conformes los Jueces Asociados Señores Pérez Pimentel, Dávila y Ramírez Bages.
— APÉNDICE —
Opinión Per Curiam Cr-70-83

“CONCLUSIONES DE HECHOS

I Para fines del mes de mayo de 1967 y para empezar el primero de junio de 1967, el demandante Luis Aponte Martínez, Arzobispo de la Archidiósesis de San Juan, nombró al demandado administrador de los bienes de la Iglesia bajo los siguientes términos y condiciones:
a) El empleo sería a prueba por el término de dos meses (2), el que continuaría al expirar dicho término a opción y dis-creción de la parte demandante.
b) El sueldo que habría de recibir el demandado sería de $1,200.00 mensuales.
II Hacia fines del mes de julio de 1967, el demandante llamó a su oficina al demandado y le informó que, aunque estaba satis-fecho con parte de la labor realizada por él, no lo estaba con relación al aspecto económico y los gastos, advirtiéndole que *471posiblemente tendría que prescindir de sus servicios. A principio del mes de agosto de 1967 sostuvo otra conferencia con el deman-dado, indicándole su determinación final de prescindir de sus servicios.
III La parte demandante concedió y pagó al demandado el sueldo de un mes no trabajado al momento de su despido.
IV El día 15 de agosto de 1967, el demandante recibió una carta que le envió el demandado (Exhibit 1 de la parte deman-dante), en la que, después de señalar alegadas irregularidades que a su juicio encontró en cuanto a la administración de los bienes de la Iglesia Católica, solicitaba del demandante que, en relación con su despido, que el demandante tomara una de tres alternativas a saber:
1 — ‘Exposición de los motivos del despido.
2 — Reintegro a mi trabajo o
3 — Una justa indemnización.’
Le indicaba además al demandante, que de no acceder a su petición dentro de los términos fijados en la misma, el deman-dado, se proponía publicar dicha carta en la forma siguiente:
‘1 — Dentro de tres días después de usted recibir este in-forme y de no tener decisión o comunicación de Vuestra Excelencia, le remitiré copia a todos los obispos de Puerto Rico, a la Nunciatura de Santo Domingo y a la Secretaría de Estado de su Santidad.
2 — Si a los diez (10) días su Excelencia Reverendísima no ha tomado una decisión satisfactoria, remitiré copia a todos los sacerdotes de la isla.
3 — Si a los cinco (5) días no han atendido mis demandas será remitida a todas las personas que tengan relación con los fondos del Hospital de la Providencia, Instituciones Protec-toras de Niños Pobres, Departamento de Justicia y a todas las personas que tengan relación con el Seminario.
4 — Si mis razones no fueren atendidas, llevaría mi recla-mación laboral a los Tribunales competentes.
Con esto quiero lograr evitar el escándalo y al mismo tiempo no ceder en unos derechos indiscutibles. No dependerá de mí, ni se me podrán imputar las consecuencias morales de estos actos, ya que será su decisión que determine las acciones a pesar.
*472Siendo un asunto, como dije al principio, de relación labo-ral, le suplico evite las implicaciones religiosas, y que ello respondería otro aspecto, aún más doloroso del asunto.’
V Al recibir dicha carta, el demandante se asesoró con sus abogados sobre la misma y se llevaron a cabo dos entrevistas, en el curso de las cuales el demandado solicitó del demandante por conducto de su abogado Ledo. Wallace González que le pagase la suma de $89,000.00, y le suministrase a su propio costo siete (7) pasajes de avión que habrían de ser utilizados por el demandado para irse con su familia para Hawaii, todo ello como precio para él no llevar a cabo las amenzas que exponía en su antes men-cionada carta.
VI La parte demandante rechazó de plano dicha solicitud, indicando que si su abogado le hacía cualquier recomendación razonable, estaría dispuesto a darla como un acto de benevolencia o generosidad pero no como dar una cantidad de dinero para evitar que la carta no circulara. El señor Lugo dijo que por esa carta estaba dispuesto a ir a la cárcel (T.E. págs. 36-37) al indicarle su abogado sobre las pretensiones del demandado, el demandante le indicó que no aceptaba ese tipo de indemnización ni mucho menos dar ninguna clase de dinero en esa forma, que prefería llevar el asunto a la corte (T.E. pág. 41), lo que motivó la presentación de la presente acción, en la que se solicita que (a) se dicte Sentencia Declaratoria en el sentido de que la parte demandada no tiene derecho a ninguna compensación por el despido, en adición a la mesada ya recibida; y (b) que se decrete un Injunction Preliminar y en su día uno Permanente prohi-biendo al demandado la publicación o circulación de la men-cionada carta.
Resumiendo las aseveraciones que se exponen en el Exhibit I de la parte demandante, la posición adoptada por el demandado en el Exhibit I, es la siguiente:
(a) Que el demandado fue despedido sin justificación por el mero hecho de que comenzó a compenetrarse de asuntos que entendía eran sensitivos y delicados para la Iglesia.
(b) Que el demandado entendía que en el año 1948 la Catholic Church Extension Society donó $50,000.00 para un Seminario, y que estos fondos se utilizaron para comprar igual suma de dinero en bonos de guerra sin saberse el destino final de dicho donativo.
*473(c) Que el demandado entendía que los fondos recomendados para el Hospital de la Providencia se habían destinado en parte a préstamos y adquisiciones de propiedades en perjuicio de los donantes.
(d) Que el demandado entendía que las propiedades donadas por el Marqués de Vallejo en el año 1891 a la Sociedad Protectora de los Niños Pobres de Puerto Rico se habían utilizados para otros fines sin que se hubieran beneficiado niños pobres de Puerto Rico.
(e) Que el demandado entendía que se habían ‘penalizado’ a las parroquias con una cuota trimestral que producía un impacto económico negativo para las actividades de las parroquias.
Analizaremos la posición adoptada por el demandado, según la hemos expuesto bajo las letras a, b, c, d y e.
(a) En relación con la posición adoptada por el demandado en su carta informe (Exhibit 1 del demandante), la prueba dejó claramente establecido que:
El despido del demandado se debió a que el demandante no estaba satisfecho con el demandado en cuanto al aspecto econó-mico y los gastos de administración y siendo el nombramiento por término determinado con un período de prueba por dos meses, éste podía ser despedido por el demandante a su discre-ción, según veremos más adelante. Wolf v. Neckwear Corp.—80 D.P.R. 537.
(b) En relación con lo expuesto en la letra (b), quedó esta-blecido que a la fecha en que el demandado escribió su carta del 15 de agosto de 1967, ya para el año 1948 la Iglesia había librado tres cheques (Exhibits 6, 7 y 8 de la parte demandante), por la suma de $50,000.00 a favor del Seminario. Que el demandado de no haber tenido tal conocimiento debió haber hecho las gestiones investigativas pertinentes en la contaduría de la Archidiócesis (que como Administrador de los bienes de la Iglesia, tenía a su disposición), para establecer el hecho de que la suma de $50,000.00 había sido remitida en el año 1948 al Seminario.
(c) En relación con el apartado (c) quedó establecido que a la fecha en que el demandante [sic] escribió su carta del 15 de agosto de 1967, el demandado tenía conocimiento de que (a) los fondos del Hospital de la Providencia se hallaban resguardados; y (b) que la intención del Arzobispado era la de consultar a los donantes a ver si querían autorizar el uso de esos fondos para *474otras actividades, y si la consulta era contestada en la negativa, devolverle el dinero a los donantes con sus intereses.
'(d) En relación con este apartado la prueba demostró que a la fecha en que el demandante [sic] escribió su carta del 15 de agosto de 1967, el demandado, a pesar de haber sido Administra-dor de los bienes de la Iglesia, tenía a su alcance la fuente de información adecuada, de que: (a) en el año 1894 se había otorgado por el apoderado del Marqués de Vallejo una Escritura Adicional que concedía al obispo (hoy el Arzobispo de San Juan), la facultad de seleccionar los niños pobres que se beneficiarían de los donativos de la Sociedad Protectora de dichos niños pobres (Exhibit 2 del demandante); (b) que en uso de sus facultades, el Arzobispo había canalizado esa ayuda a través del Colegio de la Milagrosa donde se sostienen un gran número de niños pobres y huérfanos de Puerto Rico, a un costo que fluctúa en cerca de $40,000.00 anuales; y (c) que la finca Venezuela no era parte del donativo del Marqués de Vallejo.
(e) En relación con los señalado en la letra (e) surge de la prueba que a la fecha en que el demandado escribió su carta del 15 de agosto de 1967, el demandado como Administrador de los bienes de la Iglesia, tenía a su alcance la fuente de información adecuada, y sabía que dichas cuotas se impusieron previa reunión con los sacerdotes.
VII La parte demandante ha sido auditada en todas sus operaciones y en relación con todos sus bienes, así como de todos los fondos a que se refiere el Exhibit I de la parte demandante hasta el año 1966 por la reputadas firmas de contables de Ernst & Ernst y de Aníbal Muñoz (Exhibit I del demandante Rebuttal y Exhibit II), contratadas como auditores externos para esos fines, habiendo sido el resultado del examen de dichos contadores que se hallaron correctas las partidas cuestionadas por el deman-dado.
VIII El Tribunal concluye, además, que, después de haber comenzado este pleito, el demandado designó al Ledo. Ornar Cancio para que le representara en este pleito; que el Ledo. Cancio sostuvo una serie de entrevistas con los abogados de la parte demandante y con el propio Arzobispo que culminaron en un entendido entre el Ledo. Cancio y los abogados de la parte demandante, en el sentido de que se concluiría el litigio sobre las siguientes bases:
*475• (a) La parte demandante entregaría al señor Lugo la suma de $7,200.00 equivalente a seis mesadas, en efectivo, como un acto de liberalidad.
(b) A solicitud del Ledo. Cancio, quien indicara que le sería difícil al demandado conseguir un empleo, la parte demandante entregaría al señor Lugo una carta en el sentido de que el des-pido no fue causado por ningún motivo moral y sí por discrepan-cias de carácter gerencial.
(c) El demandado entregaría al demandante otra carta en la cual admitía que la publicación o circulación del Exhibit no estaba justificada.
(d) El demandado devolvería a la parte demandante toda la documentación que había retirado sin el consentimiento de ésta de los archivos del Arzobispado.
(e) Se otorgaría un relevo recíproco, y entonces la parte demandante radicaría una Moción de Desistimiento, con un proyecto de Orden para archivo del caso.
Todos los documentos pertinentes antes relacionados fueron preparados de común acuerdo por los abogados de la parte demandante y el Ledo. Cancio. (Declaración Ledo. Wallace Gon-zález — Págs. 131-132).
El día 1ro. de septiembre de 1967 en que el Ledo. Cancio y el Ledo. González Oliver contemplaban firmar los documentos y terminar el caso, el Ledo. Cancio telefoneó al Lie. González Oliver para indicarle que el demandado no podría ir a su oficina a firmar los documentos por no sentirse bien. En el curso de la con-versación, convinieron el Ledo. Cancio y el Ledo. González Oliver en que el Ledo. Wallace González Oliver iría a la residencia del demandado para firmar los documentos y entregar el dinero, y así también para recoger los documentos que el demandado había retenido pertenecientes a la Iglesia, y que se había convenido serían devueltos por el demandado. El Ledo. González Oliver telefoneó al señor Lugo, quien le dijo que estaría esperándolo en su residencia para los fines indicados.
El Ledo. González Oliver se dirigió a la casa del demandado, acompañado por su padre el Ledo. Francisco González, Jr. El demandado los atendió en la sala-comedor de su residencia. El Ledo. González Oliver le entregó al demandado los documentos convenidos para que los examinara. A requerimiento del deman-dado, el Ledo. González Oliver le informó al demandado que él había llevado los $7,200.00, según convenido, en efectivo.
*476Después de algunos comentarios por parte del demandado en cuanto a los documentos, él le pidió al Ledo. González, Jr., que debido a las estrechas relaciones del Ledo. González, Jr., con la Iglesia, dicho demandado prefería quedarse a solas con el Ledo. González Oliver, ya que quería conversar privadamente con él sobre ciertos hechos. El Ledo. González, Jr., complaciendo al demandado se retiró al balcón de la casa.
Ya antes, al llegar los Ledos. González en un taxi a la residen-cia del demandado, éste le indicó al chófer del taxi que se retirara a un arbusto que se hallaba a la distancia para que se guareciera del sol.
Ya solos, el demandado y el Ledo. González Oliver en la referida sala-comedor, el primero comenzó a extraer documentos de su maletín que se hallaba en una esquina de la mesa, en la cabecera opuesta a la que ocupaba el Ledo. González Oliver, y comenzó a describirle al Ledo. González Oliver dichos documen-tos, entre los cuales se hallaban seis o siete copias del Exhibit I de la demandante, unos seis o siete sobres con sus direcciones entre los cuales había sobres dirigidos a Monseñor Rafael Grovas y Monseñor Fremiot Torres Oliver, y una serie de documentos pertenecientes al archivo del Arzobispado que el demandado había retenido.
Que el Ledo. Wallace González Oliver abandonó la casa del demandado sin que éste firmara los documentos que había que-dado éste de firmar, (1)
*477—O—

 "A los efectos de este recurso, consideramos innecesaria hacer de-terminación alguna sobre el destino de los $7,200.00 que llevó el Ledo. Wallace González a la casa del demandado ya que estamos frente a una ac-ción civil (Injunction) que es una en equidad, y no frente a un caso de naturaleza criminal donde nuestra Constitución y leyes estatales conceden a las partes amplia oportunidad de establecer sus defensas. Cualquier de-terminación que haga el Tribunal sobre el dinero o cualquier otro incidente alegadamente ocurrido entre el Ledo. González Oliver y el demandado, re-petimos, podría afectar los derechos consagrados en nuestra Constitución a toda persona por la posible comisión de un delito, sin concédersele su día en Corte.”